DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-4 and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heys (2008/0282970) in view of Gessner (2007/0264524).
Heys teaches an ALD process of forming a ZrO film using a cyclopentadienyl-based Zr precursor [0009-16].  The process includes applying an inert gas (carrier, i.e. purge) gas [0017] and the precursor.  
Heys teaches Zr Cp compounds including of the formula Cp2ZrR2 wherein the R groups are operably alkyl, alkoxy or amido, but Heys does not teach the claimed group of compounds.  Gessner teaches known zirconocene compounds include compounds of the formula Cp2ZrR2 wherein R is alkyl, alkoxy or amido but also that the two R groups together form a bidentate ligand [0017].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the zirconocene of Gessner in the ALD process of Heys as Heys teaches a general formula including the same and Gessner teaches that such bidentate compounds are known.   Heys makes the teaching that any compounds of the general formula Cp2ZrR2 are operable in the method but makes limited exemplifications of such compounds – therefore, one of ordinary skill in the art wishing to deposit a Zr-containing film by the method of Heys would employ such compounds taught by Gessner based upon a search of zirconocenes.
 One would apply a compound of Gessner with an expectation of operability based on being homologous to compounds used in Heys’ process – as per MPEP 2144.09 an obviousness rejection is valid wherein there is a close structural similar and one therefore expects that the compounds will have similar properties (i.e. such as suitability for a vapor deposition process).
Regarding claim 3, Heys teaches a carrier gas as noted – further also to claim 1 it is implicitly understood that the carrier gas is an inert gas.  As per MPEP 2144.01 it is proper to take into account both explicit and implicit teachings of a reference – in this case, the use of a carrier gas is well known that the gas would be an inert gas because the function is merely to carry and not react with the gas.
Regarding claims 4, 9, and 10, Heys teaches oxygen to form an (insulating) oxide [0016].
Regarding claims 11 and 12, Heys teaches that zirconium oxide and/or hafnium oxide are operable layers – understood for forming a semiconductor (see implicit teachings above) device. While not teaching the combination, it would have been obvious to one of ordinary skill in the art at the time of the invention to form each of the layers in forming a device as the films are both useful in the industry.
Regarding claims 13 and 14, Gessner teaches modified Cp groups as claimed.
Regarding claim 15, Heys teaches 350 degrees [0023] that is within and therefore makes obvious the claimed range.
Regarding claim 16, the process is not described as a plasma process but examiner takes Official Notice that plasma processes are pervasive in the art, and wherein a reactant is applied by Heys it would have been obvious to apply a plasma process to supply the reactant as a matter of operability but further it is well known to reduce the process temperature.
Regarding claims 17-21, the compound does not include oxygen or halide as per Gessner (claim 26) and further per claims 22-25, Gessner teaches a number of different groups that are attached as bidentate ligands.  As per MPEP 2144.09, it is expected that compounds having a similar structure will have similar properties.  Therefore it would have been obvious to one of ordinary skill in the art to apply the range of compounds claimed per claims 22-25 with an expectation of operability.  It further follows per the MPEP that one would even be motivated to create such compounds for the same purpose.  In this case, the range of compounds taught by Gessner overlaps the claimed range of compounds  -furthermore, the claims are drawn to a broad range of disparate compounds and therefore suggest the lack of criticality of any specific embodiment or in this case species of the claimed compounds.

Claims 2-4, 8, and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elers (6,863,727) in view of Gessner (2007/0264524).
Elers teaches the deposition of zirconium nitride films via ALD by sequentially and alternately pulsing reactants and an inert gas (Fig. 1, col 4, lines 10-65; col 6, lines 18-26). Elers is silent on any particular Zr compound, but exemplifies compounds with the cyclopentadienyl ligand (col 7, lines 1-3) with reactants such as ammonia (col 8, lines 62-67) to form metal nitride films.
The teachings of Gessner are applied to Elers in the same manner as above over Heys and will not be repeated.  
Regarding claim 3, Elers teaches an inert carrier gas (col 4, lines 12-20).
Regarding claims 4, 8 and 9, Elers teaches N containing gas as noted, to form an insulating metal nitride thin film.
Regarding claims 13 and 14, Gessner teaches modified Cp groups as claimed.
Regarding claim 15, Elers teaches 200-700 degrees, thereby overlapping the claimed temperature range (col 5, lines 20-45).
Regarding claim 16, the process is not described as a plasma process but examiner takes Official Notice that plasma processes are pervasive in the art, and wherein a reactant is applied by Elers it would have been obvious to apply a plasma process to supply the reactant as a matter of operability but further it is well known to reduce the process temperature.
Regarding claims 17-21, the teachings of Gessner are applied as above and will not be repeated.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elers and Gessner and in further view of Millward (2006/0035462).
Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heys and Gessner and in further view of Millward (2006/0035462).
The teachings of both Elers and Heys (separately) are described above, neither teaches the formation of a metal or metal carbide thin film or the use of a hydrocarbon.
Millward teaches that it is operable to form a metal oxide layer using an oxidizing agent, a metal nitride layer using a nitriding agent or a pure metal layer using a reduction gas in an ALD process [0035].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the claimed pure elemental film using a reducing gas instead of the oxidizing or nitriding gases of Heys and/or Elers as Millward teaches that such a process is operable.  In regard to the use of a hydrocarbon or forming a metal carbide film as per claims 6 and 7, Examiner further takes Official Notice that forming such films is routine to one of ordinary skill 

Claims 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heys and Gessner and in further view of Kunkely (J. Eur Inorg Chem.).
Claims 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elers and Gessner and in further view of Kunkely (J. Eur Inorg Chem.).
The teachings of Heys and Elers are each separately described above. Gessner teaches a group of zircocenes that include at least one bidentate ligand, but does not specifically exemplify the modifications required by claims 22-26.  Kunkely, however, teaches that (2,2’-biquinoline)bis(Cp)Zr is a known compound, see p1863:

    PNG
    media_image1.png
    191
    254
    media_image1.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the (2,2’-biquinoline)bis(Cp)Zr of Kunkely in the method of either Heys or Elers and Gessner as the teachings include generally applying zirconium Cp compounds and then specifically the teachings of Gessner further direct one to such compounds including a bidentate ligand.  One would apply the compound of Kunkely and further such homologous compounds with an expectation of operability based on the teachings of the prior art in that such compounds are operable in vapor deposition processes as per Elers, Heys and Gessner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,155,919. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of the instant claims are taught by ‘919.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

		
     /JOSEPH A MILLER, JR/                Primary Examiner, Art Unit 1715